                 Case 1:17-cr-00548-PAC Document 283 Filed 01/28/20 Page 1 of 2

Federal Defenders                                                52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                          Tel: (212) 417-8700 Fax: (212) 571-0392



 David E. Patton
  Executive Director
 and Attorney-in-Chief




                                                                           January 28, 2020

      By ECF

      Honorable Paul A. Crotty
      United States District Judge
      Southern District of New York

      500 Pearl Street
      New York, New York 10007



      Re:      United States v. Joshua Adam Schulte
               17 Cr. 548 (PAC)

      Dear Judge Crotty:

      As counsel to Joshua Adam Schulte, we write to respectfully request that the Court endorse the
      enclosed Order authorizing defense counsel's use of laptops for the duration of Mr. Schulte's trial,
      which is scheduled to begin on February 3, 2020.


                                                                   Respectfully submitted,
                                                                   /s/
                                                                   Edward Zas and Sabrina Shroff
                                                                   Counselfor Joshua A. Schulte




      cc: AUSA Matthew Laroche, AUSA Sidhardha Kamaraju, AUSA David Denton (by email)
           Case 1:17-cr-00548-PAC Document 283 Filed 01/28/20 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                             x

IN THE MATTER OF AN APPLICATION
TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)
INTO THE COURTHOUSES OF THE
SOUTHERN DISTRICT OF NEW YORK
FOR USE IN A PROCEEDING OR TRIAL
                                                             X


          The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order M10-468, as Revised. Upon submission of written application to
this Court, it is hereby
          ORDERED that the following attorney(s) are authorized to bring the Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, "Devices") listed below
into the Courthouse for use in a proceeding or trial in the action
captioned United States v. Joshua Adam Schulte
                                                                                    , No. 17 Cr. 548 (PAC)

The date(s) for which such authorization is provided is (are) February 3, 2020 until end of trial .

 Attorney                                              Device(s)


 1. Edward Zas, Sabrina Shroff, Jim Branden, Esq.       Laptop computers, Connector cables


 2 . John Lee and Jason Fischer, Litigation Support     Laptop computers, Connector cables


 3. Achal Fernando-Peiris, Paralegal                    Laptop computers, Connector cables

                                       (Attach Extra Sheet If Needed)

         The attorney(s) identified in this Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order M10-468, as Revised.

                     SO ORDERED:

Dated:


                                                                   United States Judge


Revised: February 26, 2014
